COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                 §

  ROSSANA THOMPSON,                              §             No. 08-19-00300-CV

                       Appellant,                §                Appeal from the

  v.                                             §              109th District Court

  SIX SHOOTER ENTERPRISES,                       §            of Crane County, Texas

                        Appellee.                §                  (TC# 6727)

                                                 §

                                          ORDER

       The Court on its own motion ORDERS the District Clerk of Crane County, Texas, to

electronically submit a supplemental clerk’s record containing Plaintiff’s Motion for Summary

Judgment and Plaintiff’s Brief in Support of Motion for Summary Judgment with exhibits

attached. The supplemental clerk’s record is due with this Court on or before August 19, 2021.

       IT IS SO ORDERED this 12th day of August, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.